Citation Nr: 0605622	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sinus cancer, 
including as due to exposure to Agent Orange in service.  

2.  Entitlement to service connection for a right eye 
disorder, as secondary to radiation treatment for sinus 
cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to April 
1970.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In his June 2003 notice of 
disagreement, the veteran limited the issues on appeal to 
those set out on the title page.  38 C.F.R. § 20.200 (2005).  


FINDINGS OF FACT

1.  The veteran's DD Form 214N indicates he served from 
October 1965 to April 1970 and was awarded a Vietnam Service 
Medal.  

2.  Squamous cell carcinoma of the ethmoid sinus was first 
diagnosed in May 1997.  

3.  In October 1997, the veteran sought treatment for damage 
to his right eye which his physician has indicated was caused 
by his radiation treatments for sinus cancer.  

4.  The Secretary of VA has published in the Federal Register 
notice to the public that review of all the available 
research data by the National Academy of Sciences (NAS) has 
found no basis for a positive association between exposure to 
herbicides and nasopharyngeal cancers.  




CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the ethmoid sinus was not 
incurred or aggravated in active military service, and the 
incurrence of squamous cell carcinoma of the ethmoid sinus 
may not be presumed.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).  

2.  A right eye disorder was not incurred in service and is 
not due to/or proximately caused by a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002; 38 C.F.R. 
§§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted his claim in January 2002.  The RO sent 
the veteran a letter in April 2002.  It informed him of VA's 
duty to assist him in obtaining evidence, what the evidence 
must show to establish entitlement, what information was 
needed from the veteran, and how the RO could help the 
veteran.  The veteran submitted his private records of 
treatment for sinus cancer and a retinal tear of the right 
eye.  The veteran also submitted statements from his 
physicians who treated his sinus cancer and right eye 
disorder.  The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge.  The veteran's service 
medical records were obtained by the veteran and his service 
verified.  The veteran has not identified any additional 
relevant evidence.  The veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), and Note 2 (2005).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2005).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2005).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  

Factual Background and Analysis.  The veteran contends he 
developed squamous cell carcinoma of the ethmoid sinus due to 
exposure to Agent Orange in Vietnam.  He also asserts that 
the radiation treatment for squamous cell carcinoma of the 
ethmoid sinus damaged his right eye.  

The veteran has not asserted and his service records do not 
reveal any diagnosis or treatment of squamous cell carcinoma 
of the ethmoid sinus in service.  The first diagnosis of 
cancer of the sinus appears in May 1997 private medical 
records.  The Board has concluded squamous cell carcinoma of 
the ethmoid sinus was not manifested in service or during the 
initial post service year.  

The veteran's service records indicate he served in the 
Republic of Vietnam during the required time period and it is 
presumed he was exposed to Agent Orange.  38 C.F.R. § 3.307.  
The regulations provide presumptive service connection for 
only certain diseases based on exposure to Agent Orange in 
service.  38 C.F.R. § 3.309(e) (2005).  Cancer of the sinuses 
is not one of the diseases listed in the regulation.  The 
regulations providing presumptive service connection are not 
applicable to the veteran's claim.  

The appellant is not limited to demonstrating service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  He may also 
prevail if the evidence demonstrates the veteran's sinus 
cancer was incurred in service.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The appellant is entitled to the presumption that he was 
exposed to Agent Orange in service.  The medical records 
establish a diagnosis of sinus cancer.  The evidence includes 
both a diagnosis of a current disability and an incident in 
service.  The question is whether there is a causal 
connection or nexus between exposure to Agent Orange in 
service and the subsequent development of sinus cancer.  

Competent medical evidence is required when questions of 
medical etiology arise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran's DD Form 214 N indicates 
he served as a hospital corpsman.  A March 2004 psychiatric 
evaluation noted the veteran was a Registered Nurse (RN).  
The veteran testified at his hearing he worked as an RN after 
his separation from the service.  (T-5).  The veteran has 
asserted it is his belief his squamous cell carcinoma of the 
ethmoid sinus was caused by exposure to Agent Orange in 
Vietnam.  The Board has concluded the veteran is qualified 
based on his education, training and experience to offer a 
medical opinion.  38 C.F.R. § 3.159(a)(1)(2005).  

At his videoconference hearing in October 2005, the veteran 
testified he had been told it was a possibility his herbicide 
exposure caused his sinus cancer.  He was told it was a 
possibility, not that it was a probability.  (T-4,5).  

The claims folder does not include an opinion from either the 
veteran's treating physician or any other physician 
addressing any relationship between his exposure to Agent 
Orange in service and his later development of sinus cancer.  

Section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
105, Stat. 11 directed the Secretary of VA to enter into an 
agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides and diseases 
suspected of being associated with exposure.  NAS was 
mandated to determine, to the extent possible: (1) Whether 
there is a statistical association between the suspect 
diseases and herbicide exposure; (2) the increased risk of 
disease among individuals exposed to herbicides during 
service in the Republic of Vietnam during the Vietnam Era; 
and (3) whether there is a plausible biological mechanism or 
other evidence of a causal relationship between herbicide 
exposure and the suspect disease.  

VA has notified the public of the results of NAS's findings 
and periodically published the results in the Federal 
Register.  The most recent publication addressing any 
association between nasopharyngeal cancer and exposure to 
herbicides appears at 69 Fed. Reg. 27630-27641 (2003).  The 
pertinent section reads as follows:

Nasopharyngeal Cancer:  Nasal and 
nasopharyngeal cancers are relatively 
rare in the United States and thus 
difficult to study epidemiologically.  
Reported risk factors for nasal cancer 
include occupational exposure to nickel 
and chromium compounds, wood dust, and 
formaldehyde.  Studies of nasopharyngeal 
cancer have reported associations with 
the consumption of salt-preserved foods, 
cigarette smoking, and Epstein-Barr 
virus.  NAS noted in VAO and subsequent 
reports that there was inadequate or 
insufficient evidence to determine 
whether an association exists between 
herbicide exposure and nasal and 
nasopharyngeal cancer.  

NAS found that there was no information 
contained in the research reviewed for 
Update 2002 to change the conclusion that 
there is inadequate or insufficient 
evidence to determine whether an 
association exists between exposure to 
herbicides and nasopharyngeal cancer.  
Taking account of the available evidence 
and NAS' analysis, the Secretary has 
found that the credible evidence against 
an association between herbicide exposure 
and nasopharyngeal cancer outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.  68 
Fed. Reg. 27630 (2003).  

The only positive evidence in support of a link between the 
veteran's sinus cancer and herbicide exposure are the 
statements and testimony of the veteran.  

The evidence against the claim includes the analyses by the 
National Academy of Sciences (NAS) which was reported in the 
Federal Register, as set out above.  The Board has concluded 
the findings of the NAS based on a review of the scientific 
literature are of greater weight than the opinion of the 
veteran.  As the preponderance of the evidence is against the 
claim service connection for sinus cancer is not warranted.  

The veteran is also seeking service connection for an eye 
disorder.  The veteran has not asserted he developed his 
current right eye disorder during service.  He contends his 
right eye was damaged by radiation treatment for sinus 
cancer.  

The veteran's statements are consistent with the service 
medical records which only reveal the veteran wore glasses 
and was seen in service to obtain a new prescription.  
Refractive error is not a disability for which VA benefits 
are paid.  38 C.F.R. § 3.303(c)(2005).  

Private medical records reveal that after the veteran began 
radiation treatment he noted vision loss in his right eye.  
October 1997 private treatment records reveal the veteran had 
a surgical procedure to treat a retinal detachment of the 
right eye.  

A January 2002 letter from the veteran's physician Dr. K. D. 
clearly states the veteran's damage to the right eye was the 
result of his radiation treatment.  

The radiation treatment was not given to treat a service-
connected disability.  Service connection has not been 
granted for sinus cancer.  For that reason, the veteran's 
currently diagnosed right eye disorder is not proximately due 
to a service-connected disability.  38 C.F.R. § 3.310.  The 
preponderance of the evidence is therefore against the claim 
for service connection for a right eye disorder.  




ORDER

Service connection for sinus cancer is denied.  

Service connection for a right eye disorder is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


